Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Hocker teaches the removal of parts from a build platform. Applicant has argued that Hocker strictly teaches the use of the robotic arm to remove parts from the build platform. 
The claim does not require the use of a robotic arm for grasping the build platform. The claim merely requires that the “the build platform comprises one or more securing elements.” Any other recitation regarding “enabling a transportation mechanism to releasably and mechanically connect with and move the build platform into and/or out from the additive manufacturing device” is intended use and is not given full weight in the claim. 
Applicant has not provided a special definition for a securing element in the specification submitted 13 September 2018. Further, there is no accepted meaning within additive manufacturing regarding the structure of a “securing element.” As such, the broadest reasonable interpretation of a “securing element” is an element that can be secured. Anything that may be clasped, grasped, grabbed, attached to, transported, or held in any way may constitute a securing element. A flat build platform fits this broad limitation as long as it can be clasped, grasped, grabbed, attached to, transported, or held. 


Thus, Hocker teaches a conveyable build sheet, as taught in [0033] and cited in the non-final office action of 14 January 2021. Such a conveyable build sheet comprises securing elements, as the conveyable build sheet is moved into and out of the build space, which entails some sort of transportation/securing of the conveyable build sheet and is inherent in the reference. 

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim(s) 36-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20120193841 A1, cited in an IDS submitted 17 Dec 2018, hereinafter “Wang”) in view of in view of Hocker (US 20170259507 A1) and further in view of Holmboe et al. (US 20060078638 A1, hereinafter “Holmboe”).

Regarding claim 36, Wang teaches an additive manufacturing device for manufacturing a mould (rapid prototyping (RP) machine 12, see Fig. 1, see Fig. 6 as well), wherein the additive manufacturing device comprises 
- a container for providing at least one mould material ([0028] teaches the RP machine may be a stereolithography apparatus), 
- a build platform having a build surface for holding and/or supporting at least one mould being or having been manufactured by an additive manufacturing process ([0028] teaches the RP machine that produced the disposable mold may be a stereolithography apparatus), 
- a source for providing energy to selectively activate, and if required subsequently solidify, the at least one mould material in or from the container to enable additive manufacturing of the mould ([0028] teaches the RP machine that produced the disposable mold may be a stereolithography apparatus), and 
- an electronic controller adapted to selectively control the source to manufacture the mould ([0028] teaches the RP machine that produced the disposable mold may be a stereolithography apparatus) as a one-piece ([0068] teaches there is no parting line in the mold 
one or more outer shells circumscribing and enclosing at least a first inner volume ([0031] teaches the inner volume of the mold is the volume of the part to be manufactured), 
at least one inlet being connected to the first inner volume and being adapted to receive at least one building material (see Fig. 8 configured to connected to delivery system 804), 
at least one outlet ([0068] teaches that vent holes may be incorporated into the mold to dispense of trapped air) being connected to the first inner volume and being adapted to release air ([0068] teaches that vent holes may be incorporated into the mold to dispense of trapped air) from the first inner volume (see [0068]) when the first inner volume receives the at least one building material via the at least one inlet (see [0058] and Fig. 5, step 506).

	Wang teaches that the mold may be manufactured via stereolithography, but Wang does not explicitly teach the structural components of a stereolithographic system. 
	In the same field of endeavor Holmboe teaches that stereolithography entails to selective polymerization of curable liquid (build material) in a vat (see [0003] and Fig. 2). The process involves the radiation of the material via a controllable light source to selectively solidify the 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Wang and Holmboe, as Wang teaches the mold may be produced via steroelithography, and Holmboe’s additive manufacturing device is a stereolithographic apparatus within the teaching/suggestion of Wang. 

Wang fails to teach “wherein the build platform comprises one or more securing elements.” The further recitation of securing elements “enabling a transportation mechanism to releasably and mechanically connect with and move the build platform into and/or out from the additive manufacturing device” is merely intended use of the securing elements (An apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency).
In the same field of endeavor Hocker teaches wherein the build platform comprises securing elements to move the conveyable build platform into and/or out from the additive manufacturing device ([0033] teaches a conveyable build platform; see Fig. 10A showing a robotic arm that may “grab” a build platform).   
Necessarily, in order to transport the build platform via a robotic arm there must be a portion of the build platform arranged to “secure” the conveying belt or robotic arm to the build platform and transport it.

	
Regarding claim 37, Wang teaches wherein the one-piece sacrificial additively manufactured mould is an injection moulding mould for moulding an object using injection moulding (see Fig. 8; see Fig. 1; [0037]).  

Regarding claim 38, Wang teaches wherein the at least one mould material consists of one or more predetermined dissolvable materials ([0073] teaches the disposable mold may be removed by soaking it in water) whereby a one-piece sacrificial additively manufactured mould manufactured from the at least one mould material is dissolved when being exposed to a predetermined dissolving agent ([0073] teaches the disposable mold may be removed by soaking it in water) before or during a debinding and/or sintering process (Fig. 5 teaches removing the mold before sintering).  

Regarding claim 39, Wang fails to explicitly teach wherein the additive manufacturing device further comprises a transportation mechanism adapted to automatically load - the build platform into the additive manufacturing device prior to, and in preparation of, commencement of additive manufacturing, and/or - the one-piece sacrificial additively manufactured mould or 
In the same field of endeavor Hocker teaches that a conveyable build sheet 185 that may be used to load the printed articles out of the additive manufacturing device ([0033]-[0034]). See Figs. 1-2 showing the conveying of the build platform.  
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the rapid prototyping of Wang with the automation of Hocker. Hocker teaches that additive manufacturing methods may be made more efficient by employing the automation techniques taught therein ([0021]). As such a person having ordinary skill in the art at the time of filing would have found Hocker’s process desirable for that reason. 

Regarding claim 41, Wang teaches a moulding system (see Fig. 8 and accompanying text showing the molding system) for moulding an object using a one- piece (see [0068]) sacrificial additively manufactured mould (see [0068]) manufactured by an additive manufacturing device according to claim 36 (see claim 36 above), wherein the moulding system 
- comprises or is coupled to at least one moulding reservoir (see Fig. 6; [0037] teaches that the injection mold is configured to introduce the slurry of injectable material into the disposable mold) or container comprising a building material, 
- is adapted to introduce building material directly or indirectly from the at least one moulding reservoir or container into the one-piece sacrificial additively manufactured mould (see Fig. 6 showing the injection molding machine injecting into the mold; see [0037]), and 
- is adapted to actively or passively solidify the introduced building material (Fig. 5 step 514 teaches sintering the part) thereby producing an object as defined by the one-piece sacrificial 
one or more silicone ([0037] teaches siloxane) or other rubbers, and/or
one or more thermoplastic elastomers, and/or
one or more thermosetting compounds ([0037] teaches a liquid thermoset to be injected), and/or 
one or more polyacetal binders, and/or 
one or more organic binders ([0037] teaches a water-alcohol binder) , and/or
one or more filler materials such as ceramic powder ([0035] teaches a ceramic powder) or particles, metallic powder or particles, glass powder or particles, glass beads, or glass fibres, carbon black or carbon powder or particles, nanotubes, and/or re-used or re-cycled plastic and/or resin powder. 

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Holmboe and Hocker and further in view of Smith (US 20050240303 A1, hereinafter “Smith”). 

	Wang teaches that the injection molding tool may be arranged with the disposable mold such that the injection tool may inject into the disposable tool (see Fig. 6). 

In the same field of endeavor Smith teaches that one or more cameras and controllers may be employed to align injection molding components, specifically aligning injection molding nozzle components (see [0026]-[0028]; see [0030]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Wang and Smith. Smith teaches that the system therein overcomes alignment issues within the prior art and allows for efficient operation of injection molding ([0006]). Thus a person having ordinary skill in the art at the time of filing would have been motivated to employ Smith for that reason. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742